DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             BRETT HABER,
                               Appellant,

                                   v.

                         TODD W. KLISTON,
                             Appellee.

                             No. 4D17-3317

                             [June 28, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE 16-020628
(12).

  Gary T. Stiphany of Stiphany Law, Miami, for appellant.

  Dena B. Sacharow and D. David Keller of Keller Landsberg PA, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.